DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/30/2021.  Claims 3, 10, 12 and 13 have been canceled.  Claims 1, 2, 4-9 and 11 are now pending. 
 
Allowable Subject Matter

3.	Claims 1, 2, 4-9 and 11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Shibata et al. (JP 2013-245268) and Cramer et al. (CA 2039840).
Shibata et al. disclose a resin composition for a carbon fiber-reinforced plastic, the resin composition containing a (meth)acryloyl group-containing polyurethane (A), at least one radical polymerizable unsaturated monomer (B) selected from the group consisting of hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate, and phenoxyethyl (meth)acrylate, and an organic peroxide (C) such as benzoyl peroxide ([0009], [0022], [0032]).  A resin composition prepared by reacting 1,4-cyclohexane dimethanol with isophorone diisocyanate to obtain a polyurethane having an isocyanate group at a molecular terminal, then adding 2-hydroxyethyl methacrylate to induce a reaction so as to synthesize a (meth)acryloyl group-containing polyurethane, mixing this polyurethane with 2-hydroxyethyl methacrylate and phenoxyethyl methacrylate to prepare a homogeneous solution, further adding a radical curing agent (Examples).
Cramer et al. disclose a prepreg containing oriented reinforcing fibers, a vinyl ester urethane resin synthesized by reacting a polyisocyanate with a hydroxyalkyl (meth)acrylate together with a diamine or a dihydric alcohol, an unsaturated monomer, and a peroxide polymerization initiator such as benzoyl peroxide (claims 1-3, page 8, last paragraph).  A prepreg sheet obtained by reacting diphenylmethane diisocyanate, hydroxypropyl methacrylate, and dipropylene glycol to obtain a vinyl ester urethane resin, further adding dicumyl peroxide, applying the resulting resin composition to a silicone-treated paper sheet (Examples).
	Thus, Shibata et al. and Cramer et al.do not teach or fairly suggest the claimed 
 laminated film for fiber adhesion and/or fiber sheet surfaceprotection in which a layer [I] containing a thermosetting composition [i] and a support film [II] are laminated, wherein layer [I] has a thickness of from 50 µm to 250 µm, wherein the thermosetting composition [i] contains a thermal polymerization initiator (C)havinga 10-hour half-life temperature of 65°C or higher, wherein the thermosetting composition [i] further 
contains a binder polymer (A), and wherein the binder polymer (A) is a (meth)acrylic 
resin (A1).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762